DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because in figure 4, one of the instances of number "50" seems to be pointing at a first distal end and not at an "arrow 50".  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 28 (mentioned in specification filed on 3/15/21, paragraphs [0040, 0043]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US Patent No.: 7705503) in view of Hamer et al. (US Patent Application Pub. No.: US 2014/0028139 A1).
For claim 1, Takahashi et al. disclose the claimed invention comprising: a core stack (reference numeral 7, see figures 3, 4) including a plurality of identical lamination plates (see column 4, lines 52-53); each lamination plate including a plurality of magnet slots (reference numeral 12) formed therein (see figure 4), and the magnet slots (reference numeral 12) of each of the lamination plates axially aligned and adapted to support a plurality of permanent magnets (reference numeral 8) therein (see figures 3, 4).  Takahashi et al. however do not specifically disclose a plurality of heat conductive inserts extending axially through the core stack and adapted to conduct heat from inner portions of the core stack outward toward distal ends of the core stack.  
Hamer et al. disclose a plurality of heat conductive inserts (thermally conductive resin inserted into gaps 34-41, see paragraph [0031], and figure 5) extending axially through the core stack (reference numeral 6, figure 4) and adapted to conduct heat from inner portions of the core stack outward toward distal ends of the core stack (see figures 4, 5).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the thermally conductive material as disclosed by Hamer et al. for the rotor stack of Takahashi et al. for increasing the thermal conductivity of the device (see Hamer et al.'s paragraph [0031]).  
For claim 10, Takahashi et al. disclose the claimed invention comprising: a core stack (reference numeral 7, see figures 3, 4) including a plurality of identical lamination plates (see column 4, lines 52-53); each lamination plate including a plurality of magnet slots (reference numeral 12) formed therein (see figure 4), the magnet slots (reference numeral 12) of each of the lamination plates axially aligned and adapted to support a plurality of permanent magnets (reference numeral 8) therein (see figures 3, 4).  Takahashi et al. also disclose eight cooling openings (reference numeral 9, figures 3, 4), but do not specifically disclose eight heat conductive inserts extending axially through the core stack and adapted to conduct heat from inner portions of the core stack outward toward distal ends of the core stack.  
Hamer et al. disclose a plurality of heat conductive inserts (thermally conductive resin inserted into gaps 34-41, see paragraph [0031], and figure 5) extending axially through the core stack (reference numeral 6, figure 4) and adapted to conduct heat from inner portions of the core stack outward toward distal ends of the core stack (see figures 4, 5), and when applied to the eight cooling openings of Takahashi et al. this would disclose eight heat conductive inserts.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the thermally conductive material as disclosed by Hamer et al. for the rotor stack of Takahashi et al. for increasing the thermal conductivity of the device (see Hamer et al.'s paragraph [0031]).  
For claims 2 and 11, Takahashi et al. in view of Hamer et al. disclose the claimed invention except for each of the plurality of heat conductive inserts comprising a single column extending axially through an entire length of the core stack.  The thermally conductive material of Hamer et al. (thermally conductive resin inserted into gaps 34-41, see paragraph [0031], and figure 5) can be considered to be a single column extending axially through an entire length of the core stack (also see figures 4, 5), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the single column for the thermally conductive material as disclosed by Hamer et al. for the heat conductive inserts of Takahashi et al. in view of Hamer et al. for increasing the thermal conductivity of the device (see Hamer et al.'s paragraph [0031]).  
For claims 3 and 12, Takahashi et al. in view of Hamer et al. disclose the claimed invention except for each of the plurality of lamination plates including a plurality of openings formed therein, wherein when the plurality of lamination plates are assembled to form the core stack, the plurality of openings within each of the plurality of lamination plates are axially aligned and define a plurality of axial cavities (i.e. eight axial cavities) extending axially through the core stack, each of the plurality of heat conductive inserts comprising a column of cast in place heat conductive material within one of the plurality of axial cavities.  Hamer et al. already disclose the heat conductive material in the openings (thermally conductive resin inserted into gaps 34-41, see paragraph [0031], and figure 5), and when applied to the axial cavities of Takahashi et al. (reference numeral 9, figures 3 and 4 of Takahashi et al.) this would disclose each of the plurality of lamination plates including a plurality of openings formed therein, wherein when the plurality of lamination plates are assembled to form the core stack, the plurality of openings within each of the plurality of lamination plates are axially aligned and define a plurality of axial cavities extending axially through the core stack, each of the plurality of heat conductive inserts comprising a column of cast in place heat conductive material within one of the plurality of axial cavities.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the column of heat conductive material as disclosed by Hamer et al. for the lamination plates of Takahashi et al. in view of Hamer et al. for increasing the thermal conductivity of the device (see Hamer et al.'s paragraph [0031]).  
For claims 4 and 13, Takahashi et al. in view of Hamer et al. disclose the claimed invention except for each of the plurality of lamination plates including a plurality of openings formed therein, wherein when the plurality of lamination plates are assembled to form the core stack, the plurality of openings within each of the plurality of lamination plates are axially aligned and define a plurality of axial cavities (i.e. eight axial cavities) extending axially through the core stack, each of the plurality of heat conductive inserts comprising a column of heat conductive material that is inserted within one of the plurality of axial cavities.  Hamer et al. already disclose the heat conductive material in the openings (thermally conductive resin inserted into gaps 34-41, see paragraph [0031], and figure 5), and when applied to the axial cavities of Takahashi et al. (reference numeral 9, figures 3 and 4 of Takahashi et al.) this would disclose each of the plurality of lamination plates including a plurality of openings formed therein, wherein when the plurality of lamination plates are assembled to form the core stack, the plurality of openings within each of the plurality of lamination plates are axially aligned and define a plurality of axial cavities extending axially through the core stack, each of the plurality of heat conductive inserts comprising a column of heat conductive material that is inserted within one of the plurality of axial cavities.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the column of heat conductive material as disclosed by Hamer et al. for the lamination plates of Takahashi et al. in view of Hamer et al. for increasing the thermal conductivity of the device (see Hamer et al.'s paragraph [0031]).  

Claim(s) 5, 6, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. in view of Hamer et al. as applied to claims 1 and 10 above, and further in view of Takahashi et al. (US Patent Application Pub. No.: US 2013/0334910 A1, hereinafter Takahashi '910).
For claims 5 and 14, Takahashi et al. in view of Hamer et al. disclose the claimed invention except for each of the plurality of heat conductive inserts comprising a plurality of column segments axially aligned and extending axially through an entire length of the core stack, each column segment extending through a portion of the plurality of lamination plates.  Having column segments axially aligned and extending through the entire length of the core stack is a known skill as exhibited by Takahashi '910 which disclose segments (reference numeral 14G) being axially aligned and extending through the entire length of the core stack (reference numeral 17, see figures 7, 8), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the column segments as disclosed by Takahashi '910 for the heat conductive inserts of Takahashi et al. in view of Hamer et al. for predictably providing desirable configuration for facilitating the proper assembly of the device.  
For claims 6 and 15, Takahashi et al. in view of Hamer et al. disclose the claimed invention except for each of the plurality of heat conductive inserts comprising a plurality of column slices axially aligned and extending axially through an entire length of the core stack, one column slice of each of the plurality of heat conductive inserts positioned within each one of the plurality of lamination plates.  Having a column slice would merely involve dividing the column into segments as exhibited by Takahashi '910 which disclose segments (reference numeral 14G) being axially aligned and extending through the entire length of the core stack (reference numeral 17, see figures 7, 8), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the column segments as disclosed by Takahashi '910 so that column slices are formed for the heat conductive inserts of Takahashi et al. in view of Hamer et al. for predictably providing desirable configuration for facilitating the proper assembly of the device.  

Claim(s) 7, 8, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. in view of Hamer et al. as applied to claims 1 and 10 above, and further in view of Yamagishi et al. (US Patent Application Pub. No.: US 2016/0036276 A1).
For claims 7 and 16, Takahashi et al. in view of Hamer et al. disclose the claimed invention except for each of the plurality of heat conductive inserts including a coolant passage extending axially through the entire length of the rotor.  Having a coolant passage for heat conductive inserts would merely involve providing a coolant passage beside the axial cavities as exhibited by Yamagishi et al. which disclose a coolant passage (reference numerals 34, 40, see figures 2, 3A) beside axial cavities (reference numeral 37a, 37b, see figures 3A, 3B), and when applied to the axial cavities for the heat conductive inserts of Takahashi et al. in view of Hamer et al. this would disclose each of the plurality of heat conductive inserts including a coolant passage extending axially through the entire length of the rotor.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the coolant passage as disclosed by Yamagishi et al. for the heat conductive inserts of Takahashi et al. in view of Hamer et al. for predictably providing desirable configuration for facilitating the cooling of the device.  
For claims 8 and 17, Takahashi et al. in view of Hamer et al. and Yamagishi et al. disclose the claimed invention except for the coolant passage within each of the plurality of heat conductive inserts being connected to a central coolant supply, wherein coolant is fed into the coolant passage of each of the plurality of heat conductive inserts at a first distal end of the rotor, and exits the coolant passage of each of the plurality of heat conductive inserts at a second distal end of the rotor.  Yamagishi et al. further disclose the coolant passages being connected to shaft components (see figure 4B) which can be considered the central coolant supply, which also disclose coolant being fed into the coolant passage of each of the plurality of heat conductive inserts at a first distal end of the rotor, and exiting the coolant passage of each of the plurality of heat conductive inserts at a second distal end of the rotor (see figure 4B).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the coolant passage connected to a central coolant supply as disclosed by Yamagishi et al. for the heat conductive inserts of Takahashi et al. in view of Hamer et al. and Yamagishi et al. for predictably providing desirable configuration for facilitating the cooling of the device.  

Claim(s) 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. in view of Hamer et al. as applied to claims 1 and 10 above, and further in view of Yamamoto et al. (US Patent Application Pub. No.: US 2013/0020889 A1).
For claims 9 and 18, Takahashi et al. in view of Hamer et al. disclose the claimed invention except for each of the plurality of heat conductive inserts being positioned such that a distance between an outer edge of each of the plurality of heat conductive inserts and any portion of any of the plurality of magnet slots is at least 2 millimeters, and a distance between the outer edge of each of the plurality of heat conductive inserts and an inner diameter of the core stack is at least 2 millimeters.  Having a certain distance between the heat conductive inserts and the other components would merely involve adjusting the position of the axial hole which is a known skill as exhibited by Yamamoto et al. which disclose a hole (reference numerals 30, 31, 41, 43) in the rotor being adjusted (see figures 2, 6A), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the hole being adjusted as disclosed by Yamamoto et al. for the axial hole in which the heat conductive inserts are provided in Takahashi et al. in view of Hamer et al. for predictably providing desirable configuration for facilitating the cooling of the device.  

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US Patent No.: 7705503) in view of Hamer et al. (US Patent Application Pub. No.: US 2014/0028139 A1), Yamagishi et al. (US Patent Application Pub. No.: US 2016/0036276 A1), and Yamamoto et al. (US Patent Application Pub. No.: US 2013/0020889 A1).
For claim 19, Takahashi et al. disclose the claimed invention comprising: a core stack (reference numeral 7, see figures 3, 4) including a plurality of identical lamination plates (see column 4, lines 52-53); each lamination plate including a plurality of magnet slots (reference numeral 12) formed therein (see figure 4), the magnet slots (reference numeral 12) of each of the lamination plates axially aligned and adapted to support a plurality of permanent magnets (reference numeral 8) therein (see figures 3, 4), each of the plurality of lamination plates including a plurality of openings (reference numeral 9) formed therein (see figures 3, 4), wherein when the plurality of lamination plates are assembled to form the core stack, the plurality of openings (reference numeral 9) within each of the plurality of lamination plates are axially aligned and define a plurality of axial cavities (reference numeral 9) extending axially through the core stack (see figures 3, 4).  Takahashi et al. however do not specifically disclose a plurality of heat conductive inserts extending axially through the core stack and adapted to conduct heat from inner portions of the core stack outward toward distal ends of the core stack, each of the plurality of heat conductive inserts including a coolant passage extending axially through the entire length of the rotor and connected to a central coolant supply, wherein coolant is fed into the coolant passage of each of the plurality of heat conductive inserts at a first distal end of the rotor, and exits the coolant passage of each of the plurality of heat conductive inserts at a second distal end of the rotor; and wherein, each of the plurality of heat conductive inserts is positioned such that a distance between an outer edge of each of the plurality of heat conductive inserts and any portion of any of the plurality of magnet slots is at least 2 millimeters, and a distance between the outer edge of each of the plurality of heat conductive inserts and an inner diameter of the core stack is at least 2 millimeters.  
Hamer et al. disclose a plurality of heat conductive inserts (thermally conductive resin inserted into gaps 34-41, see paragraph [0031], and figure 5) extending axially through the core stack (reference numeral 6, figure 4) and adapted to conduct heat from inner portions of the core stack outward toward distal ends of the core stack (see figures 4, 5).  Having a coolant passage for heat conductive inserts would merely involve providing a coolant passage beside the axial cavities as exhibited by Yamagishi et al. which disclose a coolant passage (reference numerals 34, 40, see figures 2, 3A) beside axial cavities (reference numeral 37a, 37b, see figures 3A, 3B), and when applied to the axial cavities for the heat conductive inserts of Takahashi et al. in view of Hamer et al. this would disclose each of the plurality of heat conductive inserts including a coolant passage extending axially through the entire length of the rotor; and also disclose the coolant passages being connected to shaft components (see figure 4B) which can be considered the central coolant supply, which also disclose coolant being fed into the coolant passage of each of the plurality of heat conductive inserts at a first distal end of the rotor, and exiting the coolant passage of each of the plurality of heat conductive inserts at a second distal end of the rotor (see figure 4B).  Having a certain distance between the heat conductive inserts and the other components would merely involve adjusting the position of the axial hole which is a known skill as exhibited by Yamamoto et al. which disclose a hole (reference numerals 30, 31, 41, 43) in the rotor being adjusted (see figures 2, 6A), which would allow a distance between an outer edge of each of the plurality of heat conductive inserts and any portion of any of the plurality of magnet slots to be at least 2 millimeters, and a distance between the outer edge of each of the plurality of heat conductive inserts and an inner diameter of the core stack to be at least 2 millimeters.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the thermally conductive material as disclosed by Hamer et al. for the rotor stack of Takahashi et al. for increasing the thermal conductivity of the device (see Hamer et al.'s paragraph [0031]), and it also would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the coolant passage for the heat conductive inserts connected to a central coolant supply as disclosed by Yamagishi et al., and to have the hole being adjusted as disclosed by Yamamoto et al. for the axial hole in which the heat conductive inserts are provided in Takahashi et al. in view of Hamer et al. for predictably providing desirable configuration for facilitating the cooling of the device.  

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. in view of Hamer et al., Yamagishi et al., and Yamamoto et al. as applied to claim 19 above, and further in view of Takahashi et al. (US Patent Application Pub. No.: US 2013/0334910 A1, hereinafter Takahashi '910).
For claim 20, Takahashi et al. in view of Hamer et al., Yamagishi et al., and Yamamoto et al. disclose the claimed invention except for each of the plurality of heat conductive inserts comprising one of: a single column extending axially through an entire length of the core stack, wherein the single column is one of a column of cast in place heat conductive material within one of the plurality of axial cavities and a column of heat conductive material that is inserted within one of the plurality of axial cavities; a plurality of column segments axially aligned and extending axially through an entire length of the core stack, each column segment extending through a portion of the plurality of lamination plates; and a plurality of column slices axially aligned and extending axially through an entire length of the core stack, one column slice of each of the plurality of heat conductive inserts positioned within each one of the plurality of lamination plates.  Having column segments axially aligned and extending through the entire length of the core stack is a known skill as exhibited by Takahashi '910 which disclose segments (reference numeral 14G) being axially aligned and extending through the entire length of the core stack (reference numeral 17, see figures 7, 8), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the column segments as disclosed by Takahashi '910 for the heat conductive inserts of Takahashi et al. in view of Hamer et al., Yamagishi et al., and Yamamoto et al. for predictably providing desirable configuration for facilitating the proper assembly of the device.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references disclose embodiments of rotor cooling arrangements: US 10116178 B2 (Horii; Masaki et al.), US 9806572 B2 (Yamagishi; Yoshitada et al.), US 9041261 B2 (Yamamoto; Yoshihisa et al.), US 9030062 B2 (Matsumoto; Katsunari), US 5889342 A (Hasebe; Masahiro et al.), US 20190238017 A1 (OHIRA; Kengo), US 20180375395 A1 (YAMAGISHI; Yoshitada), US 20170155292 A1 (KIMURA; Mamoru et al.), US 20160261158 A1 (HORII; Masaki et al.), US 20140070637 A1 (Hamer; Colin et al.), US 20130313923 A1 (Hamer; Colin et al.), US 20120299403 A1 (Stahlhut; Ronnie D. et al.).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX W MOK whose telephone number is (571)272-9084. The examiner can normally be reached 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX W MOK/Primary Examiner, Art Unit 2834